EXHIBIT 10.1(a)

 

EVOLVING SYSTEMS, INC.

 

EAST WEST BANK

 

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

This LOAN AND SECURITY AGREEMENT is entered into as of October 22, 2012, by and
between EAST WEST BANK (“Bank”) and EVOLVING SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

 

“Accounts” means, with respect to any Person, all presently existing and
hereafter arising accounts, contract rights, payment intangibles, and all other
forms of obligations owing to such Person arising out of the sale or lease of
goods (including, without limitation, the licensing of software and other
technology) or the rendering of services by such Person, whether or not earned
by performance.

 

“Advance” or “Advances” mean a cash advance or cash advances under the Revolving
Facility.

 

“Affiliate” means, with respect to any Person, any other Person that controls
directly or indirectly such Person, any other Person that controls or is
controlled by or is under common control with such Person, and each of such
Person’s senior executive officers and directors.  For purposes of this
definition, the term “control” (and the correlative terms, “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and/or policies
of a Person, whether through ownership of securities or other interests, by
contract or otherwise

 

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Capital Expenditures” means for any period, the sum (without duplication) of
all expenditures (whether paid in cash or accrued as liabilities) made by the
Credit Parties and their consolidated Subsidiaries during such period that are
required to be treated as capital expenditures under GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

“Cash” means unrestricted cash and cash equivalents.

 

--------------------------------------------------------------------------------


 

“Change in Control” means the occurrence of any of the following:

 

i.              the date any person or group acquires ownership of stock of the
Company that, together with stock held by the person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company; (b) a liquidation or dissolution of the Company; or
(c) the sale of all or substantially all (greater than seventy five percent
(75%)) of the fair market value of the assets of the Company.

 

ii.             the acquisition by any person, entity or “group”, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act, of
beneficial ownership within the meaning of Rule 13-d promulgated under the
Securities Exchange Act of more than fifty percent (50%) of either the then-
outstanding shares of the Company’s common stock or the combined voting power of
the Company’s then-outstanding voting securities entitled to vote generally in
the election of directors (referred to in this Agreement as the ownership of a
“Controlling Interest”) excluding, for this purpose, any acquisitions by (a) the
Company or its subsidiaries or affiliates; or (b) any employee benefit plan of
the Company or its subsidiaries or affiliates; or any one person, or more than
one person acting as a group, acquires (or has acquired during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing fifty percent
(50%) percent or more of the total voting power of the stock of such
corporation; or

 

iii.            individuals who constitute the majority of the Board as of the
date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided that any individual who
becomes a member of the Board after the date of this Agreement whose election,
or nomination for election by holders of the Company’s securities, was approved
by the vote of at least a majority of the individuals then constituting the
Incumbent Board will be considered a member of the Incumbent Board.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code as in effect from time to
time.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Contingent Obligation” means, as applied to any Person, any agreement,
undertaking or arrangement by which such Person assures, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, including, without limitation, any
so-called “keepwell” or “makewell” agreement, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (iv) otherwise to assure or to hold harmless the owner
of such primary obligation against loss in respect thereof, (v) with respect to
any letter of credit of such Person or as to which that Person is otherwise
liable for reimbursement of drawings, or (vi) with respect to any agreement or
arrangement designed to protect such Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith; provided, however, that
such amount shall not in any event exceed the maximum amount of the obligations
under the guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, applications to register and
registrations of the same, and like protections in works of authorship and
derivative work thereof.

 

--------------------------------------------------------------------------------


 

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

 

“Credit Parties” shall mean Borrower and each U.S. Subsidiary of Borrower that
becomes a Credit Party pursuant to Section 6.11.

 

“Cross License Agreement” shall mean, collectively, (i) the Intercompany License
Agreement, dated as of October 17, 2005, between Borrower, as licensor, and ESL,
as licensee, and (ii) the Intercompany License Agreement, dated as of
October 17, 2005 between ESL, as licensor, and Borrower, as licensee.

 

“Current Assets” means, as of any applicable date, all amounts that should, in
accordance with GAAP, be included as current assets on the consolidated balance
sheet of Borrower and its Subsidiaries as at such date.

 

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date.

 

“Daily Balance” means the outstanding principal amount of the Obligations owed
at the end of a given day.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Evolving Systems Holdings” means Evolving Systems Holdings Ltd., a limited
liability company incorporated in England and Wales with registered number
5272751 and Wholly-Owned Subsidiary of Borrower.

 

“ESL” means Evolving Systems Ltd., a company incorporated under the laws of
England and Wales and Wholly Owned Subsidiary of Evolving Systems Holdings.

 

“Foreign Subsidiary” shall mean any Subsidiary of a Person that is not a U.S.
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Guarantor” means any Person that provides a Guaranty.

 

“Hedging Agreements” means any swap agreements (as defined in Section 101 of the
U.S. Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
and entered into for bona fide hedging purposes and not for speculation.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money, (b) all obligations for the deferred purchase price of
property or services (other than trade payables incurred and payable in the
ordinary course of business of such Person), (c) the face amount of all letters
of credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person, (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, (e) all capital lease obligations and (f) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (e) above.

 

“Insolvency Proceeding” means, with respect to any Person, any proceeding
commenced by or against such Person under any provision of the United States
Bankruptcy Code, as amended, or under any other bankruptcy or

 

--------------------------------------------------------------------------------


 

insolvency law, including assignments for the benefit of creditors, formal or
informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: (1) Copyrights, Trademarks, Patents, and trade secrets;
(2) claims for damages by way of past, present and future infringement of any of
the rights included above; (3) all licenses or other rights to use any of the
Copyrights, Patents or Trademarks included above, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; (4) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents included above; and (5) all proceeds and products of the
foregoing, including, without limitation, all payments under insurance or any
indemnity or warranty payable in respect of any of the foregoing included above.

 

“Interest Expense” means total interest expense generated during the period in
question (including attributable to conditional sales contracts, capital leases
and other title retention agreements in accordance with GAAP and all unused line
and commitment fees and administrative and similar fees) of the Credit Parties
and their consolidated Subsidiaries on a consolidated basis and without
duplication with respect to all outstanding Indebtedness, including accrued
interest and interest paid in kind and capitalized interest, but excluding
commissions, discounts and other fees owed with respect to letters of credit and
bankers’ acceptance financing, net costs under Hedging Agreements and fees
payable to Bank on the Closing Date under Section 2.5.

 

“Inventory” means all “inventory” (as defined in the Code) in which any Borrower
has or acquires any interest, including work in process and finished products
intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of any Borrower, including such
inventory as is temporarily out of its custody or possession or in transit.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any promissory note
executed by Borrower evidencing the Advances and any other agreement entered
into in connection with this Agreement, all as amended or extended from time to
time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the enforceability or priority of Bank’s security interests in the
Collateral.

 

“Negotiable Collateral” means all of Borrower’s letters of credit of which
Borrower is a beneficiary, notes, drafts, instruments, securities, documents of
title, and chattel paper.

 

“Net Income” means, for any period, the net income (or loss) of the Credit
Parties and their consolidated Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided, that there shall be excluded (a) the income (or loss) of any Person in
which any other Person has a joint ownership interest, except to the extent of
the amount of dividends or other distributions actually paid to any Credit Party
by such Person during such period, (b) the income (or loss) of any Person
accrued prior to the date it becomes or is merged into or consolidated with a
Credit Party or that Person’s assets are acquired by a Credit Party, (c) the
income of any Subsidiary of such Person to the extent that the declaration or
payment of dividends or similar distributions of that income by that Subsidiary
is not at the time permitted by operation of the terms of the charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) the income (loss) associated with
any Hedging Agreements; and (e) non-cash expenses, including depreciation,
amortization and stock-based compensations.

 

--------------------------------------------------------------------------------


 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any Loan
Document, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding involving Borrower.

 

“Organizational Documents” shall mean (a) for any corporation, the memorandum
and/or certificate or articles of incorporation, the bylaws, any certificate of
designation, or other instrument relating to the rights of preferred
shareholders or stockholders of such corporation and any shareholder rights
agreement, (b) for any partnership, the partnership agreement and, if
applicable, the certificate of limited partnership, and (c) for any limited
liability company, the operating agreement and articles or certificate of
formation or organization.

 

“Patents” means all patents and patent applications, including without
limitation divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness in favor of Bank arising under this Agreement or any
other Loan Document;

 

(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule including extensions and replacements thereof provided that the
principal amount of such Indebtedness as of the date of such extension or
replacement is not increased and the maturity and weighted average life thereof
are not shortened;

 

(c)           Indebtedness not to exceed an amount equal to $250,000 in the
aggregate at any time outstanding constituting capital lease obligations;

 

(d)           Indebtedness incurred after the Closing Date secured by Liens
permitted under clause (c)(i) of the definition of “Permitted Liens” provided
(i) the principal amount of such Indebtedness secured thereby does not exceed
100% of the cost of the subject property and (ii) the aggregate amount thereof
outstanding at any given time does not exceed an amount equal to $200,000;

 

(e)           Subordinated Debt;

 

(f)            inter-company unsecured Indebtedness arising from loans made by
Borrower to its Wholly-Owned Subsidiaries that are Credit Parties to fund
working capital requirements of such Subsidiaries in the ordinary course of
business; provided, that, upon the request of Bank, such Indebtedness shall be
evidenced by promissory notes having terms (including subordination terms)
satisfactory to Bank, the sole originally executed counterparts of which shall
be pledged and delivered to Bank as security for the Obligations;

 

(g)           inter-company unsecured Indebtedness not listed in the Schedule on
the Closing Date arising from loans made by Borrower to Evolving Systems
Holdings, ESL, Evolving Systems Networks India PVT Ltd, an India corporation,
and Evolving Systems GmbH, a German corporation, in each case, so long as such
Persons are Wholly-Owned Subsidiaries of Borrower, to fund working capital
requirements of such Subsidiaries in the ordinary course of business; provided,
that, that upon the request of Bank, such Indebtedness shall be evidenced by
promissory notes having terms (including subordination terms) satisfactory to
Bank, the sole originally executed counterparts of which shall be pledged and
delivered to Bank as security for the Obligations; provided, however, that the
aggregate amount of Investments permitted pursuant to subsection (i) of the
definition of Permitted Investments and outstanding Indebtedness permitted
pursuant to this subsection (g) does not exceed $100,000 at any time;

 

(h)           the incurrence by Borrower or any Subsidiary thereof of
Indebtedness up to an amount equal to $50,000 arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds, so long as such Indebtedness is covered within
five Business Days;

 

--------------------------------------------------------------------------------


 

(i)            unsecured Indebtedness of Borrower or its Subsidiaries incurred
in connection with the financing of insurance premiums in the ordinary course of
business with respect to insurance required or permitted under Section 6.5 up to
an amount equal to $50,000 in aggregate annual premiums;

 

(j)            Borrower or any of its U.S. Subsidiaries may enter into
guarantees of Indebtedness of Borrower or any such U.S. Subsidiary that are
Credit Parties otherwise permitted under the other subsections of this
definition of “Permitted Indebtedness”;

 

(k)           Borrower may enter into unsecured Hedging Agreements in the
ordinary course of business for bona fide hedging purposes and not for
speculation in an aggregate notional or contract amount not to exceed $250,000
outstanding at any time;

 

(l)            Contingent Obligations in respect of Borrower’s guarantee of the
expenses incurred by certain employees in connection with the use of credit
cards sponsored by Borrower in an aggregate amount not to exceed $150,000 at any
time outstanding;

 

(m)          Contingent Obligations incurred in the ordinary course of business
with respect to surety and appeal bonds, performance bonds and other similar
obligations; and

 

(n)           other unsecured Indebtedness of Borrower and its Subsidiaries not
to exceed an amount equal to $50,000 in the aggregate outstanding at any time.

 

“Permitted Investment” means:

 

(a)           Investments existing on the Closing Date disclosed in the
Schedule;

 

(b)           Investments made in accordance with the Investment Policy adopted
by the Company’s Board of Directors, as amended on August 24, 2011, a copy of
which is attached as Appendix 1.

 

(c)           Investments created by the Loan Documents;

 

(d)           trade credit extended by Borrower and its Subsidiaries in the
ordinary course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)           Investments constituting inter-company Permitted Indebtedness;

 

(f)            loans to employees and advances for business travel and similar
temporary advances made in the ordinary course of business to officers,
directors and employees, not to exceed an amount equal to $25,000 in the
aggregate at any time outstanding;

 

(g)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

 

(h)           Investments constituting transactions otherwise permitted under
this Agreement;

 

(i)            Investments in the Capital Stock of Evolving Systems Holdings
Limited, ESL, Evolving Systems Networks India PVT Ltd and Evolving Systems GmbH
not listed in the Schedule on the Closing Date; provided that the aggregate
amount of such Investments permitted under this subsection (i) and the
outstanding Indebtedness permitted under subsection (g) of the definition of
Permitted Indebtedness shall not exceed $100,000 at any time;

 

(j)            Investments in any domestic Wholly-Owned Subsidiary of Borrower
that is or concurrent with such Investment becomes a Credit Party;

 

--------------------------------------------------------------------------------


 

(k)           Investments received in compromise or resolution of litigation or
arbitration proceedings with Persons who are not Affiliates of Borrower up to an
amount equal to $50,000 in the aggregate; and

 

(l)            Investments represented by prepaid expenses made in the ordinary
course of business.

 

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Permitted Liens” means the following:

 

(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either (i) not delinquent or (ii) being contested in good faith by
appropriate proceedings;

 

(c)           (i) Purchase money Liens securing Indebtedness permitted under
clause (d) of the definition of “Permitted Indebtedness”; provided, that (x) any
such Lien attaches to the subject property concurrently with or within twenty
(20) days after the acquisition thereof, (y) such Lien attaches only to the
subject property; and (ii) Liens arising under capital leases permitted under
clause (c) of the definition of “Permitted Indebtedness” to the extent such
Liens attach only to the property that is the subject of such capital leases;

 

(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;

 

(e)           Statutory liens of landlords, carriers, warehousemen, mechanics
and/or materialmen and other similar Liens imposed by law or that arise by
operation of law in the ordinary course of business that, in any such case, are
only for amounts not yet delinquent or which are being contested in good faith
by appropriate proceedings (which have the effect of preventing or staying the
forfeiture or sale of the property subject thereto) and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP;

 

(f)            Liens (other than any Lien imposed by ERISA) incurred or deposits
or pledges made in the ordinary course of business (including, without
limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, trade contracts,
statutory obligations and other similar obligations (other than for the
repayment of Indebtedness);

 

(g)           Any attachment or judgment Lien provided that the enforcement of
such Liens is effectively stayed, satisfied, vacated, dismissed or discharged
within 30 days of issuance or execution and such Liens secure claims not
otherwise constituting an Event of Default;

 

(h)           Easements, rights of way, restrictions, zoning ordinances,
reservations, covenants and other similar charges, title exceptions or
encumbrances relating to real property of Borrower and any Subsidiaries incurred
in the ordinary course of business that, either individually or in the
aggregate, are not substantial in amount, do not interfere in any material
respect with the use of the property affected or the ordinary conduct of the
business of Borrower and do not result in material diminution in value of the
property subject thereto;

 

(i)            Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off, recoupment, combination of
accounts or similar rights as to deposit accounts or other funds maintained with
a creditor depository institution;

 

--------------------------------------------------------------------------------


 

(j)            Liens that arise under customary non-assignment provisions in
contracts, leases, subleases, licenses and sublicenses entered into with
unaffiliated third parties in the ordinary course of business; and

 

(k)           Liens of licensors and sublicensors on licenses and sublicenses of
Intellectual Property or other intellectual property (if any) of Borrower or any
Subsidiary thereof entered into in the ordinary course of business.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the greater of (i) 3.25% or (ii) the variable rate of
interest, per annum, that appears in The Wall Street Journal on the date of
measurement, whether or not such announced rate is the lowest rate available
from Bank.

 

“Responsible Officer” shall mean, (a) with respect to any Credit Party, the
chief executive officer or the president of such Credit Party, or any other
officer having substantially the same authority and responsibility; or (b) with
respect to compliance with financial covenants or delivery of financial
information under this Agreement, the chief financial officer or the treasurer
of Borrower, or any other officer having substantially the same authority and
responsibility.

 

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

 

“Revolving Line Limit” means Five Million Dollars ($5,000,000).

 

“Revolving Maturity Date” means the second anniversary of the Closing Date.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” means (i) (a) securities representing 65% of the aggregate voting power
of the issued and outstanding Capital Stock and ownership interests of Evolving
Systems Networks India PVT Ltd., an India corporation, and (b) securities
representing 65% of the aggregate voting power of the issued and outstanding
Capital Stock and ownership interests of Evolving Systems Holdings, in each case
under the foregoing (a) or (b) owned or held of record or beneficially by
Borrower on the Closing Date as listed on Annex A hereto (and the certificates,
copies of which are attached hereto, representing such shares, securities and/or
interests, if any); (ii) all other Capital Stock, equity securities, limited
liability company interests, membership interests and ownership interests of any
future direct U.S. Subsidiary of Borrower, in each case owned or held of record
or beneficially by Borrower at any time (and the certificates representing such
shares, securities and/or interests, if any); and (iii) to the extent not
duplicative of clause (i), securities representing 65% of the aggregate voting
power of the Capital Stock, equity securities, limited liability company
interests, membership interests and ownership interests of Evolving Systems
Networks India PVT Ltd. and Evolving Systems Holdings or any future direct
Foreign Subsidiary, in each case owned or held of record or beneficially by
Borrower at any time (and the certificates representing such shares, securities
and/or interests, if any).  Notwithstanding the foregoing, the term “Shares”
shall not include securities representing at any time more than 65% of the
aggregate voting power of the Capital Stock of a “controlled foreign
corporation,” as defined in Section 957 of the Code.

 

“Solvent” shall mean, as to any Person at any time, that such Person (a) is not
“insolvent” as that term is defined in Section 101(32) of the United States
Bankruptcy Code, title 11 U.S.C. (“Bankruptcy Code”), Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) does not have “unreasonably small capital,” as that
term is used in Section 548(a)(1)(B)(ii)(II) of the Bankruptcy Code or Section 5
of the UFCA, (c) is not engaged or about to engage in a business or a
transaction for which its remaining property is “unreasonably small” in relation
to such business or transaction as that term is used in

 

--------------------------------------------------------------------------------


 

Section 4 of the UFTA, and (d) is not unable to pay its debts as they mature or
become due, within the meaning of Section 548(a)(1)(B)(ii)(III) of the
Bankruptcy Code, Section 4 of the UFTA and Section 6 of the UFCA.  As used
herein, all references to the Bankruptcy Code, UFTA and UFCA, and specific
provisions thereof, shall include all definitions used therein and
the interpretive case law applicable to such statutes and definitions.

 

“Subordinated Debt” means any debt incurred by Borrower or any of its
Subsidiaries that is subordinated to the debt owing by Borrower to Bank on terms
acceptable to Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” shall mean, as to any initial Person, any other Person in which
more than fifty percent (50%) of all equity, membership, partnership or other
ownership interests is owned directly or indirectly by such initial Person or
one or more of its Subsidiaries.  For purposes of the Loan Documents, any
reference to “Subsidiary” shall be deemed to refer to a Subsidiary of Borrower
unless the context provides otherwise.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same, and the entire
goodwill of the business of Borrower connected with and symbolized by such
trademarks.

 

“Transfer Pricing Agreements” shall mean (i) the Master Services Agreement
entered into between Borrower and Evolving Systems Networks India Pvt Ltd, dated
as of the 31st day of August, 2004, as amended December 8, 2004, June 1, 2005
and April 1, 2006, and the Master Services Agreement entered into between ESL
and Evolving Systems Networks India Pvt Ltd, dated as of the 1st day of
June 2005, amended April 1, 2006, and (ii) agreements on transfer pricing in
form and substance reasonably satisfactory to Bank.

 

“U.S. Subsidiary” shall mean any Subsidiary of a Person incorporated or
otherwise organized under the laws of the United States of America or a state of
the United States of America or the District of Columbia.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary in which (other than
directors’ qualifying shares required by law) one hundred percent (100%) of the
equity, at the time as of which any determination is being made, is owned,
beneficially and of record, by Borrower or by one or more of the other
Wholly-Owned Subsidiaries of Borrower, or both.

 

All capitalized terms used which are not specifically defined herein shall have
the respective meanings assigned to them in Article 9 of the Code to the extent
the same are used or defined therein.  Unless otherwise specified in any Loan
Document, this Agreement, any other Loan Document and any agreement or contract
referred to herein shall mean such agreement or contract, as modified, amended,
supplemented or restated and in effect from time to time, subject to any
applicable restrictions set forth in the Loan Documents.

 

1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto.

 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1          Credit Extensions.

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder in accordance with the terms
hereof.  Borrower shall also pay interest on the unpaid principal amount of
Advances at rates in accordance with the terms hereof.

 

(a)           Revolving Advances.

 

(i)    Subject to and upon the terms and conditions of this Agreement, Borrower
may request, and Bank shall make available, Advances from time to time in an
aggregate outstanding amount not to

 

--------------------------------------------------------------------------------


 

exceed the Revolving Line Limit.  Subject to the terms and conditions of this
Agreement, amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable. 
Borrower may prepay any Advances in whole or in part without penalty or premium.
Borrower shall deliver to Bank a promissory note for the Advances in
substantially the form attached hereto as Exhibit B-1. Bank may enforce its
rights in respect of the Advances under this Agreement without such note.

 

(ii)   Whenever Borrower desires an Advance, Borrower will notify Bank by
facsimile transmission or telephone no later than 12:00 p.m. Pacific time, on
the Business Day that is three (3) Business Days prior to the Business Day on
which an Advance is to be made.  Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit B
hereto.  Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer of Borrower or a designee of a
Responsible Officer of Borrower, or without instructions if in Bank’s discretion
such Advances are necessary to meet Obligations which have become due and remain
unpaid after expiration of any applicable grace or cure period and the giving of
any required notice of such non-payment.  Bank shall be entitled to rely on any
telephonic notice given by a person who Bank reasonably believes to be a
Responsible Officer or a designee thereof.  Bank will credit the amount of
Advances made under this Section 2.1(a) to such deposit account or Obligation as
Borrower specifies.

 

2.2          Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates.

 

(i)    Advances.  Except as set forth in Section 2.2(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof at a rate per annum equal to
the Prime Rate minus one half of one percent (0.50%).

 

(b)           Late Fee; Default Rate.  If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to four (4) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

 

(c)           Payments.  Interest hereunder shall be due and payable on the
tenth calendar day of each month during the term hereof.  Bank shall, at its
option, charge such interest and all Bank Expenses against Borrower’s main
operating deposit account, in which case those amounts shall thereafter accrue
interest at the rate then applicable hereunder.  To the extent permitted by
applicable law, any interest not paid when due shall be compounded by becoming a
part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.  Subject to Section 12.3, all payments shall
be free and clear of any taxes, withholdings, duties, impositions or other
charges, to the end that Bank will receive the entire amount of any Obligations
payable hereunder, regardless of source of payment.  Payments will be made via
auto debit from Borrower’s main operating account at the Bank.

 

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

2.3          Crediting Payments.  If an Event of Default does not exist, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies.  If an Event of Default
exists, the receipt by Bank of any wire transfer of funds, check, or other item
of payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is

 

--------------------------------------------------------------------------------


 

honored when presented for payment.  Notwithstanding anything to the contrary
contained herein, any wire transfer or payment received by Bank after 12:00 noon
Pacific time shall be deemed to have been received by Bank as of the opening of
business on the immediately following Business Day.  Whenever any payment to
Bank under the Loan Documents would otherwise be due (except by reason of
acceleration) on a date that is not a Business Day, such payment shall instead
be due on the next Business Day, and additional fees or interest, as the case
may be, shall accrue and be payable for the period of such extension.

 

2.4          Fees.  Borrower shall pay to Bank the following:

 

(a)           Facility Fee.  On the Closing Date and on the first anniversary of
the Closing Date, a Facility Fee equal to $10,000 which shall be nonrefundable;
and

 

(b)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses not later than ten Business Days after written demand therefor. 
Bank shall endeavor to provide reasonable supporting documentation for the
amount of any Bank Expenses payable by Borrower to Bank under this
Section 2.4(b).

 

2.5          Overadvances.  If the aggregate amount of the outstanding Advances
exceeds the Revolving Line at any time, Borrower shall immediately pay to Bank,
in cash, the amount of such excess.

 

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.9, shall continue in full force and effect for so
long as any Obligations remain outstanding (other than contingent indemnity
obligations for which no claim has been made) or Bank has any obligation to make
credit extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation (if any) to make credit
extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.  Notwithstanding
termination, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding (other than contingent indemnity obligations for
which no claim has been made).

 

3.             CONDITIONS OF LOANS.

 

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)           this Agreement, executed by Borrower;

 

(b)           a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)           UCC National Form Financing Statement;

 

(d)           certificates representing the Shares and stock powers for the
Shares which are part of the Collateral, executed in blank by Borrower;

 

(e)           payment of the fees and Bank Expenses then due specified in
Section 2.4 hereof;

 

(f)            current financial statements of Borrower; and

 

(g)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

--------------------------------------------------------------------------------


 

(a)           in the case of an Advance, the timely receipt by Bank of the
Payment/Advance Form as provided in Section 2.1; and

 

(b)           in Bank’s sole discretion, there has not been any material
impairment in the Accounts, general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations, or there
has not been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank; and

 

(c)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form, in the case of an Advance, and on the effective date of
such Credit Extension as though made at and as of each such date (except, in
each case, to the extent where such representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all respects as of such earlier date), and no Event of Default shall have
occurred and be continuing as of the date of such Credit Extension, or would
exist after giving effect to such Credit Extension.  The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2.

 

4.             CREATION OF SECURITY INTEREST.

 

4.1          Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in all of Borrower’s right, title and interest in,
to and under all presently existing and hereafter acquired or arising Collateral
in order to secure prompt repayment of any and all Obligations and in order to
secure prompt performance by Borrower of each of its covenants and duties under
the Loan Documents.  Such security interest is effective to create a valid and
continuing security interest in and, upon the filing of appropriate financing
statements in Borrower’s jurisdiction of organization, a perfected security
interest in favor of Bank in the Collateral with respect to which a security
interest may be perfected by filing pursuant to the Code.

 

4.2          Delivery of Additional Documentation Required; Authorization to
File Financing Statements.  Borrower shall from time to time execute and deliver
to Bank, at the reasonable request of Bank, all Negotiable Collateral and other
documents that Bank may reasonably request, in form reasonably satisfactory to
Bank, to perfect and continue the perfection of Bank’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents.  Borrower hereby irrevocably authorizes Bank at any
time and from time to time to file in any filing office in any Code jurisdiction
any initial financing statements and amendments thereto that (i) indicate the
Collateral (A) as all assets of Borrower or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the Code or such jurisdiction, or (B) as being of an equal
or lesser scope or with greater detail, and (ii) contain any other information
required by part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement or amendment.  Borrower from time to time
may deposit with Bank specific time deposit accounts to secure specific
Obligations.  Borrower authorizes Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any request by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Obligations are outstanding (other than contingent indemnity obligations for
which no claim has been made).

 

4.3          Pledge of Shares.  Borrower hereby pledges, assigns and grants to
Bank a security interest in all of Borrower’s right, title and interest in the
Shares, together with all proceeds and substitutions thereof, all cash, stock
and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing (collectively, the “Shares Collateral”;
provided however, that notwithstanding the foregoing, the term “Shares
Collateral” shall not include securities representing at any time more than 65%
of the aggregate voting power of the Capital Stock of a “controlled foreign
corporation,” as defined in Section 957 of the IRC), as security for the
performance of the Obligations.  The certificate or certificates for the Shares,
if any, will be delivered to Bank, accompanied by an instrument of assignment
duly executed in blank by Borrower, and Borrower shall cause the books of each
entity whose shares are part of the Shares and any transfer agent to reflect the
pledge of the Shares.  Upon the occurrence and during the continuance of an
Event of Default, Bank may effect the transfer of the Shares into the name of
Bank and cause new certificates representing such securities to be issued in the
name of Bank or its transferee.  Borrower

 

--------------------------------------------------------------------------------


 

will execute and deliver such documents, and take or cause to be taken such
actions, as Bank may reasonably request to perfect or continue the perfection of
Bank’s security interest in the Shares.  Unless an Event of Default shall have
occurred and be continuing, Borrower shall be entitled (a) to exercise any
rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken if the result thereof
would materially and adversely affect the rights inuring to a holder of the
Collateral or the rights and remedies of Bank under this Agreement or any other
Loan Document or the ability of the Bank to exercise the same and (b) to receive
and retain and to utilize in accordance with this Agreement cash dividends
payable on the Collateral to the extent, and only to the extent, that such cash
dividends are permitted by, and otherwise paid in accordance with, the terms and
conditions of this Agreement, the other Loan Documents and applicable law.  Upon
the occurrence and continuation of an Event of Default, all rights of Borrower
to exercise voting and/or consensual rights and powers and/or to receive
dividends that Borrower is entitled to exercise and/or receive pursuant to this
Section 4.3 shall cease immediately upon notice by or on behalf of Bank to
Borrower, and all such rights thereupon shall become vested solely and
exclusively in Bank, automatically without any further action by any Person. 
The Shares are not held in a brokerage or similar securities account.  Bank
acknowledges that notwithstanding Borrower’s delivery of a stock certificate
representing 72.99% of the outstanding Capital Stock of Evolving Systems
Networks India PVT, Ltd., and notwithstanding anything to the contrary contained
in this Agreement or any Loan Document, Bank’s security interest and Lien
extends only to securities representing 65% of the aggregate voting power of the
outstanding Capital Stock of Evolving Systems Networks India PVT, Ltd., and Bank
has no security interest in or Lien on the remaining securities representing 35%
of the aggregate voting power of the shares of Capital Stock of Evolving Systems
Networks India PVT, Ltd. (a portion of which unencumbered shares are evidenced
by the certificate delivered to Bank).   Bank agrees to return to Borrower the
stock certificate(s) representing the ownership interests in Evolving Systems
Networks India PVT, Ltd. as reasonably requested by Borrower so long as Borrower
has delivered the new stock certificate(s) of Evolving Systems Networks India
PVT, Ltd. representing 65% of Borrower’s aggregate voting power of the ownership
interests in therein.

 

4.4          Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than once a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral and
to audit Borrower’s Accounts in order to verify Borrower’s financial condition
or the amount, condition of, or any other matter relating to, the Collateral. 
Bank and any such officers, employees and agents shall maintain the
confidentiality of all non-public information (whether written or verbal and
whether specifically identified as “confidential”) obtained during such visits,
inspections, examinations, audits or meetings in accordance with Section 12.10.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification.  Borrower and each Subsidiary
of Borrower is a corporation, partnership or limited liability company, or other
form of entity, as the case may be, validly existing under the laws of its
jurisdiction of incorporation, organization or formation and is qualified and
licensed to do business in each jurisdiction where the failure so to qualify or
be licensed or qualified would reasonably be expected to result in a Material
Adverse Effect.

 

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance by Borrower of the Loan Documents to which it is a party (a) are
within Borrower’s powers, (b) have been duly authorized by all requisite
corporate action, (c) are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Organizational Documents, and (d) will not
constitute an event of default under any agreement to which Borrower is a party
or by which Borrower is bound, the effect of which would reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.  Borrower is not in default under any agreement to which it is a party
or by which it is bound, the effect of which would reasonably be expected to
result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

5.3          No Prior Encumbrances.  Borrower has good and marketable title to,
or a valid leasehold interest in, license of, or right to use, all of its
material property necessary or used in its ordinary course of business, free and
clear of Liens, except for Permitted Liens.

 

5.4          Intellectual Property.  Borrower is the owner of, or has sufficient
rights by license or otherwise in, the Intellectual Property necessary for the
conduct of Borrower’s business, except for rights and licenses granted by
Borrower in the ordinary course of business and rights and licenses as set forth
in the Schedule.  As of the Closing Date, each of the Patents of Borrower is
valid and enforceable, and to Borrower’s knowledge no part of the Copyrights,
Patents or Trademarks of Borrower has been judged invalid or unenforceable, in
whole or in part, and to Borrower’s knowledge no claim has been made that any
part of the Copyrights, Patents or Trademarks of Borrower infringes the
Copyrights, Patents or Trademarks of any third party.  After the Closing Date,
except as would not reasonably be expected to result in a Material Adverse
Effect:  (i) each of the Patents of Borrower is valid and enforceable; (ii) to
Borrower’s knowledge no part of the Copyrights, Patents or Trademarks of
Borrower has been judged invalid or unenforceable, in whole or in part; and
(iii) to Borrower’s knowledge no claim has been made that any part of the
Copyrights, Patents or Trademarks of Borrower infringes the Copyrights, Patents
or Trademarks of any third party.  Except as set forth in the Schedule as of the
Closing Date, Borrower’s rights as a licensee of intellectual property do not
give rise to more than five percent (5%) of its gross revenue in any given
month, including without limitation revenue derived from the sale, licensing,
rendering or disposition of any product or service (the “Materiality
Threshold”).  Borrower agrees to provide notice to Bank, with delivery of its
monthly Compliance Certificate, of any licenses that meet the foregoing
Materiality Threshold.  Except as set forth in the Schedule or as disclosed in
writing to Bank after the Closing Date, Borrower is not a party to, or bound by,
any license that meets the Materiality Threshold that restricts the grant by
Borrower of a security interest in Borrower’s rights under such license.

 

5.5          Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, as of the Closing Date Borrower has not done business under any
name other than that specified on the signature page hereof.  As of the Closing
Date, the chief executive office of Borrower is located at the address indicated
in Section 10 hereof.  As of the Closing Date, all Borrower’s Inventory and
Equipment is located only at the location set forth in Appendix 2 attached
hereto.

 

5.6          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against any Credit Party before any court
or administrative agency which would reasonably be expected to have a Material
Adverse Effect, or a material adverse effect on Borrower’s interest or Bank’s
security interest in the Collateral.

 

5.7          No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
consolidated Subsidiary that Bank has received from Borrower fairly present in
all material respects the consolidated financial position and results of
operations of Borrower (or such Subsidiary) and its consolidated Subsidiaries as
of the dates and for the relevant periods indicated (subject in the case of
unaudited financial statements, to year end adjustments and matters that would
be disclosed in financial statement notes).  Since the date of the most recent
financial statements submitted to Bank, there has not occurred any Material
Adverse Effect or, to Borrower’s knowledge, any event or condition that would
reasonably be expected to result in a Material Adverse Effect.

 

5.8          Merchantable Inventory.  All material Inventory is in all material
respects of good and marketable quality, free from all material defects, except
for Inventory for which adequate reserves have been made.

 

5.9          Accounts. The Accounts are bona fide existing obligations.  The
property giving rise to such Accounts has been delivered to the account debtor
or to the account debtor’s agent for immediate shipment to and unconditional
acceptance by the account debtor.

 

5.10        Solvency, Payment of Debts.  Borrower is and, after giving effect to
the transactions and Indebtedness contemplated by the Loan Documents, will be
Solvent.

 

--------------------------------------------------------------------------------


 

5.11        Regulatory Compliance.  The Credit Parties have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to the minimum funding requirements of ERISA, and no event has occurred
resulting from Borrower’s failure to comply with ERISA that would reasonably be
expected to result in a Material Adverse Effect.  Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.  Borrower is not engaged principally, or
as one of the important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System). 
Borrower is in compliance in all material respects with all the provisions of
the Federal Fair Labor Standards Act.  Borrower is in compliance with all
statutes, laws, ordinances or rules applicable to it, except where any such
non-compliance would not reasonably be expected to result in a Material Adverse
Effect.

 

5.12        Environmental Condition.  Except as disclosed in the Schedule, no
Credit Party’s properties or assets has ever been used by any Credit Party or,
to the best of Borrower’s knowledge, by previous owners or operators, in the
disposal of, or to produce, store, handle, treat, release, or transport, any
hazardous waste or hazardous substance other than in accordance with applicable
law; to the best of Borrower’s knowledge, none of Borrower’s properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a hazardous waste or hazardous substance
disposal site, or a candidate for closure pursuant to any environmental
protection statute; no lien arising under any environmental protection statute
has attached to any revenues or to any real or personal property owned by any
Credit Party; and no Credit Party has received a written summons, citation,
notice, or directive from the Environmental Protection Agency or any other
federal, state or other governmental agency concerning any action or omission by
any Credit Party resulting in the releasing, or otherwise disposing of,
hazardous waste or hazardous substances into the environment.

 

5.13        Taxes.  As of the Closing Date except as disclosed in the Schedule,
each Credit Party has filed or caused to be filed all federal (if applicable)
and all other tax returns required to be filed by such Person, and have paid, or
have made adequate provision for the payment of, all taxes reflected therein
(other than taxes that are not at the time delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on the
books of the applicable Credit Party in accordance with GAAP).  After the
Closing Date, each Credit Party has filed or caused to be filed all federal (if
applicable) and all other material tax returns required to be filed by such
Person, and have paid, or have made adequate provision for the payment of, all
taxes reflected therein (other than taxes that are not at the time delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on the books of the applicable Credit Party in accordance with GAAP).

 

5.14        Shares.  Borrower has full power and authority to grant a security
interest in the Shares and no disability or contractual obligation exists that
would prohibit Borrower from pledging the Shares pursuant to this Agreement. 
There are no subscriptions, warrants, rights of first refusal or other
restrictions on, or options exercisable with respect to the Shares, other than
restrictions on transfer under applicable state and federal securities laws. 
The Shares have been and will be duly authorized and validly issued, and are or
will be fully paid and non-assessable.  As of the Closing Date, the Shares are
not the subject of any present or threatened suit, action, arbitration,
administrative or other proceeding, and Borrower knows of no reasonable grounds
for the institution of any such proceedings.

 

5.15        Subsidiaries.  As of the Closing Date, Borrower does not own any
stock, partnership interest or other equity securities of any Person, except for
the stock of the Subsidiaries listed on the Schedule and Permitted Investments.

 

5.16        Government Consents.  Each Credit Party has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Borrower’s business as currently conducted in the
jurisdictions where such business is currently conducted, except, where failure
to do so would not reasonably, in each such case, be expected to result in a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

5.17        Accounts.  Except as disclosed in the Schedule, as of the Closing
Date, none of Borrower’s nor any Subsidiary’s bank accounts are maintained with
a Person other than Bank. On and after the thirtieth day following the Closing
Date, none of Borrower’s nor any Subsidiary’s bank accounts in the United States
are maintained with a Person other than Bank.

 

5.18        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank in
connection with the transactions contemplated by or pursuant to the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the factual statements contained in
such certificates or statements taken as a whole materially misleading as of the
time made or delivered in light of the circumstances under which it was made or
delivered, provided that notwithstanding anything else contained in this
Agreement or any Loan Document, Borrower does not make any representation,
warranty or guaranty as to any projections furnished to Bank (except that such
projections have been prepared by the Borrower on the basis of assumptions which
were believed to be reasonable as of the date of such projections in light of
current and reasonably foreseeable business conditions).

 

6.             AFFIRMATIVE COVENANTS.

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and Bank shall have any commitment to make Credit Extensions
hereunder, Borrower shall do all of the following:

 

6.1          Good Standing.  Borrower shall (a) except as permitted under
Section 7.3, maintain its and each of its Subsidiaries’ valid existence and good
standing (to the extent such concept applies) in its jurisdiction of
incorporation, organization or formation and (b) maintain qualification in each
jurisdiction in which it is required under applicable law except where failure
to maintain such qualification would not reasonably be expected to result in a
Material Adverse Effect.  Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which would reasonably be expected to have a Material Adverse Effect.

 

6.2          Government Compliance.  Borrower shall meet, and shall cause each
Credit Party to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to the minimum funding requirements of
ERISA.  Borrower shall comply, and shall cause each Subsidiary to comply, with
all statutes, laws, ordinances and government rules and regulations to which it
is subject, noncompliance with which would reasonably be expected to have a
Material Adverse Effect.

 

6.3          Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to Bank:  (a) as soon as available, but in any event
within thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form reasonably acceptable to Bank and certified by a
Responsible Officer, together with a Compliance Certificate signed by a
Responsible Officer of Borrower in substantially the form of Exhibit C hereto;
(b) as soon as available, but in any event within one hundred eighty (180) days
after the end of Borrower’s fiscal year, audited consolidated financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(c) copies (which may be in electronic form) of all statements, reports and
notices sent or made available generally by Borrower to its security holders or
to any holders of Subordinated Debt and, if applicable, all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission;
(d) promptly after any officer of any Credit Party obtains knowledge thereof, a
report of any legal actions pending or threatened in writing against Borrower or
any Subsidiary that would reasonably be expected to result in damages or costs
to Borrower or any Subsidiary to the extent the amount in controversy exceeds
$100,000 individually or $150,000 in the aggregate; (e) as soon as available,
but in any event within thirty (30) days after the start of Borrower’s fiscal
year, an operating budget in a form reasonably acceptable to Bank and approved
by Borrower’s board of directors; (f) such budgets, sales projections, operating
plans or other financial information as Bank may reasonably request from time to
time; (g) within ten (10) Business Days after the reasonable request of Bank, a
report signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of

 

--------------------------------------------------------------------------------


 

any Patents, Copyrights or Trademarks and the status of any active or pending
material United States Patent, Copyright or Trademark applications or
registrations; and (h) within thirty (30) days after the last day of each month,
a deferred revenue schedule along with aged listings of accounts receivable and
accounts payable of Borrower.

 

6.4          Inventory; Returns.  Borrower shall keep all material Inventory in
good and marketable condition, free from all material defects except for
Inventory for which adequate reserves have been made.  Returns and allowances,
if any, as between Borrower and its account debtors shall be on the same basis
and in accordance with the usual customary practices of Borrower, as they exist
at the time of the execution and delivery of this Agreement.  Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims, where the return, recovery, dispute or claim involves more than Fifty
Thousand Dollars ($50,000).

 

6.5          Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, following Bank’s reasonable request, appropriate
certificates attesting to the payment or deposit thereof; and Borrower will
make, and will cause each Subsidiary to make, timely payment or deposit of all
material tax payments and withholding taxes required of it by applicable laws,
including, but not limited to, those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon Bank’s
reasonable request, furnish Bank with proof satisfactory to Bank indicating that
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment referred to in this Section
6.4 if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower or the applicable Subsidiary.

 

6.6          Insurance.

 

(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
insurance relating to Borrower’s business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrower’s.

 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Bank, showing Bank as an
additional loss payee thereof, and all liability insurance policies, other than
errors and omissions and D&O policies, shall show the Bank as an additional
insured and shall specify that the insurer must give at least twenty (20) days
notice to Bank before canceling its policy for any reason.  Upon Bank’s request,
Borrower shall deliver to Bank certified copies of such policies of insurance
and evidence of the payments of all premiums therefor.  Upon the occurrence and
during the continuance of any Event of Default, all proceeds payable under any
such policy shall, at the option of Bank, be payable to Bank to be applied on
account of the Obligations.

 

6.7          Accounts.  On and after the 30th day following the Closing Date,
Borrower shall maintain and shall cause each of its U.S. Subsidiaries to
maintain its primary depository, operating, and investment accounts with Bank.

 

6.8          Financial Covenants.

 

(a)           Minimum Cash.  Borrower shall at all times maintain at least
$3,000,000 in unrestricted cash in demand deposit and/or money market accounts
at Bank.

 

(b)           Minimum Net Income.  Borrower shall have (on a consolidated
basis), measured at the end of each fiscal quarter beginning with the fiscal
quarter ending December 31, 2012, a minimum Net Income of at least $500,000.

 

(c)           Minimum Current Ratio.  Borrower shall at all times maintain a
ratio of

 

--------------------------------------------------------------------------------


 

Current Assets to Current Liabilities of at least 1.25 to 1.00, measured on a
monthly basis.

 

6.9          Intellectual Property Rights.  Borrower shall (i) give Bank not
less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office or the UK Intellectual
Property Office (with respect to copyright filings), including the title of such
intellectual property rights to be registered, as such title will appear on such
applications or registrations, and the date such applications or registrations
will be filed, and (ii) prior to the filing of any such applications or
registrations, shall execute such documents as Bank may reasonably request for
Bank to maintain its perfection in the proceeds of such intellectual property
rights to be registered by Borrower, and upon the request of Bank, shall file
such documents against any such applications or registrations.  Upon filing any
such applications or registrations with the United States Copyright Office,
Borrower shall promptly provide Bank with (i) a copy of such applications or
registrations, without the exhibits, if any, thereto, (ii) evidence of the
filing of any documents requested by Bank to be filed for Bank to maintain the
perfection and priority of its security interest in such intellectual property
rights, and (iii) the date of such filing.

 

6.10        Consent of Inbound Licensors.  Other than licenses in the ordinary
course, prior to or within a reasonable period of time after entering into or
becoming bound by any license or agreement, Borrower shall:  (i) provide written
notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future, provided, however, that the failure to obtain any such
consent or waiver shall not constitute a default under this Agreement.

 

6.11        Future Stock Pledges and Guaranties.  Borrower shall notify Bank at
the time that any Person becomes a Subsidiary of Borrower, and promptly
thereafter (and in any event within ten Business Days after the appropriate
documents are provided to Borrower by Bank) (a) cause such Subsidiary (but only
if such Subsidiary is a U.S. Subsidiary) to execute and deliver to Bank a
joinder to the Guaranty to become a Guarantor, and (b) pledge the Capital Stock
in such Subsidiary to Bank to secure the Obligations; provided that, the
foregoing provisions of this Section 6.11 to the contrary notwithstanding:
(i) nothing in this Section 6.11 shall require a Credit Party to grant any Lien
in favor of Bank in relation to the Capital Stock of Evolving Systems GmbH;
(ii) no Foreign Subsidiary of Borrower that is a “controlled foreign
corporation,” as defined in Section 957 of the IRC, shall be required to deliver
any guaranty or grant a security interest in any of its Property to secure any
such guaranty or the Obligations, and neither Borrower nor any of its other U.S.
Subsidiaries shall be required to pledge securities representing in the
aggregate more than sixty five percent (65%) of the voting power of the
outstanding voting equity securities of any such Foreign Subsidiary of Borrower
if such guaranty and such pledge creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code; and (iii) no
Foreign Subsidiary of Borrower incorporated in the United Kingdom shall be
required to deliver any guaranty or grant a security interest in any of its
Property to secure such guaranty or the Obligations if such guaranty or granting
of a security interest would be in breach of Section 151 of the Companies Act
1985.

 

6.12        Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.             NEGATIVE COVENANTS.

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and Bank shall have any commitment to make Credit Extensions
hereunder, Borrower will not do any of the following:

 

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than:

 

--------------------------------------------------------------------------------


 

(a)           Transfers of Inventory, use of cash, or liquidation or sale of
cash equivalents, in each case in the ordinary course of business;

 

(b)           Transfers of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business (such license may include a restriction on assignability of the
license and its continuation after a Change in Control);

 

(c)           Transfers (whether in a single transaction or a series of
transactions) of obsolete, worn out, replaced, damaged or excess property that
is no longer needed in the ordinary course of business and has a book value not
exceeding $200,000 in the aggregate in any fiscal year;

 

(d)           Transfers not specifically permitted otherwise in this Section 7.1
(other than Capital Stock of a Credit Party to the extent owned by another
Credit Party) to the extent (i) such sale is for fair market value and the
aggregate fair market value of all assets so sold does not exceed an amount
equal to $250,000 in any fiscal year, (ii) no default or Event of Default exists
or otherwise would result therefrom, (iii) after giving effect to such
transaction, Borrower is in compliance on a pro forma basis with the financial
covenants referenced in Sections 6.8 (recomputed for the most recent period for
which financial statements have been delivered in accordance with the terms
hereof after giving effect thereto as of the first day of such period), and
(iv) the sole consideration therefor received by Borrower or such Subsidiary is
cash;

 

(e)           Transfers in connection with transactions otherwise permitted
under the other subsections of this Section 7 to the extent permitted
thereunder;  and

 

(f)            Transfers of property to any other Credit Party.

 

7.2          Change in Business; Change in Control or Executive Office.  Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the development, distribution and implementation of software
primarily for the communications industry and the provision of related services,
and other activities that are reasonably incidental or ancillary thereto; or
suffer or permit a Change in Control; or without twenty (20) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or formation or change its legal name; or without Bank’s prior
written consent, change the date on which its fiscal year ends.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the Capital Stock or property of another Person, other
than:

 

(a)           Permitted Investments; and

 

(b)           upon not less than ten (10) Business Days’ prior written notice to
Bank, any Subsidiary of Borrower may merge with, or dissolve or liquidate into,
or transfer its property to, Borrower or a Wholly-Owned Subsidiary of Borrower
that is a Credit Party, provided that, with respect to any such merger, Borrower
or such Wholly-Owned Subsidiary shall be the continuing or surviving entity.

 

7.4          Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5          Encumbrances; Negative Pledges.  (a) Create, incur, assume or
suffer to exist any Lien with respect to any of its property, or assign or
otherwise convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries so to do, except for Permitted
Liens, or (b) agree with any Person other than Bank not to grant a security
interest in, or otherwise encumber, any of its property, or permit any
Subsidiary to do so except (i) in connection with any document or instrument
governing Liens related to purchase money Indebtedness and capital leases which,
in each case, otherwise constitute Permitted Liens, (ii) leased equipment,
intellectual property and general intangibles of Borrower to the extent excluded
from the Collateral, (iii) any Hedging Agreements, so long as such prohibition
is limited to the assets securing Borrower’s or such

 

--------------------------------------------------------------------------------


 

Subsidiary’s obligations under the applicable Hedging Agreement and (iv) as a
result of the Loan Documents.

 

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any Capital
Stock, or permit any of its Subsidiaries to do so, except that:

 

(a)           Borrower may repurchase the equity securities or warrants or
options to acquire any equity securities of Borrower owned or held by former
officers or employees pursuant to stock repurchase agreements as long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase;

 

(b)           the Credit Parties and their Subsidiaries may make payments
pursuant to and in accordance with the Cross License Agreement and Transfer
Pricing Agreements;

 

(c)           any Wholly-Owned Subsidiary of Borrower may declare and pay
dividends and other distributions to Borrower or to any other Wholly-Owned
Subsidiary of Borrower that is a Credit Party, and ESL may declare and pay
dividends to Evolving Systems Holdings; and

 

(d)           Borrower may make cash distributions to its shareholders in the
aggregate amount not to exceed $650,000 in any fiscal quarter, provided that
(i) no Event of Default has occurred that is continuing or would exist after
giving effect to such distribution, or (ii) if an Event of Default has occurred
that is continuing or would exist after giving effect to such distribution, no
Obligations are outstanding at the time of such distribution (and Borrower
acknowledges that no Credit Extensions will be made until such Event of Default
has been waived in writing by Bank).

 

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower except (i) as a
result of the Loan Documents and (ii) as permitted under the Transfer Pricing
Agreements.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for:

 

(a)           transactions expressly permitted by, and subject to the terms of,
this Agreement, the other Loan Documents;

 

(b)           compensation and employment arrangements with employees, officers
and directors in the ordinary course of business;

 

(c)           transactions between or among any of the Credit Parties and/or
their Wholly-Owned Subsidiaries that are, or concurrent with such transaction
becomes, a Credit Party;

 

(d)           the Cross License Agreement and the Transfer Pricing Agreements;

 

(e)           the agreements identified in the Schedule; and

 

(f)            other transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person.

 

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent except as permitted under the applicable subordination
agreement.

 

--------------------------------------------------------------------------------


 

7.10        Inventory and Equipment.  Store any Inventory or Equipment with a
fair market value in excess of $50,000 with a bailee, warehouseman, or other
third party unless the third party has been notified of Bank’s security interest
and Bank (a) has received an acknowledgment from the third party that it is
holding or will hold the Inventory or Equipment for Bank’s benefit or (b) is in
pledge possession of the warehouse receipt, where negotiable, covering such
Inventory or Equipment. Store or maintain any Equipment or Inventory at a
location other than (i) one or more of the locations set forth in Appendix 2
attached hereto or (ii) any other location or locations disclosed to Bank in
writing.

 

7.11        Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extensions for such
purpose.

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1          Payment Default.  If Borrower fails to pay (a) when due, any
principal or (b) within two (2) Business Days after the same shall become due
and payable, any interest, Bank Expenses or other Obligations (other than
principal) provided for or required under this Agreement or the other Loan
Documents;

 

8.2          Covenant Default.

 

(a)           If Borrower fails to perform any obligation under Section 6.3
(Financial Statements, Reports, Certificates), 6.5 (Taxes), 6.6 (Insurance), 6.7
(Accounts), 6.8 (Financial Covenants), or 6.11 (Future Stock Pledges and
Guaranties) or violates any of the covenants contained in Article 7 of this
Agreement; or

 

(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement or in
any of the other Loan Documents and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within 30 days after Borrower receives written notice thereof or any
officer of Borrower becomes aware thereof, and within such time period the
failure to have cured such default shall not be deemed an Event of Default.

 

8.3          Material Adverse Effect.  A Material Adverse Effect occurs;

 

8.4          Attachment.  (a) If any material portion of Borrower’s assets,
which has an aggregate fair market value in excess of $175,000 individually or
$350,000 in the aggregate, is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any trustee,
receiver or person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within thirty (30) days of being issued or executed, (b) if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs for more than fifteen
(15) calendar days which is reasonably likely to be, have or result in a
Material Adverse Effect, (c) if a judgment or other claim becomes a lien or
encumbrance upon any material portion of Borrower’s assets, which has an
aggregate fair market value in excess of $175,000 individually or $350,000 in
the aggregate and such lien or encumbrance has not been released or removed
within thirty (30) days of attaching, or (d) if a notice of lien, levy, or
assessment is filed of record with respect to any material portion of Borrower’s
assets which has an aggregate fair market value in excess of $175,000
individually or $350,000 in the aggregate by the United States Government, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within thirty (30)
days after Borrower receives notice thereof, provided that none of the foregoing
as described in clauses (a) through (d) shall constitute an Event of Default
where such action or event is stayed or an adequate bond has been posted pending
a good faith contest by Borrower;

 

8.5          Insolvency.  If Borrower is no longer Solvent, if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or

 

--------------------------------------------------------------------------------


 

stayed within sixty (60) days after the date of commencement;

 

8.6          Other Agreements.  If there is (a) a default in the payment of any
principal of or interest when due on any Indebtedness of Borrower in the
outstanding principal amount in excess of $250,000 in the aggregate, which
default is not cured or waived within any applicable grace or cure period, or
(b) a default or other failure to perform in any agreement to which Borrower is
a party or by which it is bound relating to any Indebtedness in the outstanding
principal amount in excess of $750,000 in the aggregate, which default or breach
is not cured or waived within any applicable grace or cure period, which results
in a right by a third party or parties, whether or not exercised, to accelerate
the maturity of such Indebtedness; or (c) a default or other failure to perform
in any agreement to which Borrower is a party with a third party or parties that
would reasonably be expected to have a Material Adverse Effect;

 

8.7          Judgments.  If a judgment or judgments for the payment of money in
an amount of at least $175,000 individually or $350,000 in the aggregate
(excluding judgments and decrees to the extent covered by third party insurance
of Borrower where such coverage has been acknowledged by the insurer) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of thirty (30) days of being rendered; or

 

8.8          Misrepresentations.  If any warranty or representation set forth
herein or in any certificate delivered to Bank by Borrower pursuant to this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made.

 

8.9          Guaranty.  If any guaranty of all or a portion of the Obligations
(a “Guaranty”) ceases for any reason to be in full force and effect, or any
Guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”) which
failure to perform is not cured or waived within any applicable grace or cure
period, or any “event of default” occurs under any Guaranty Document or any
Guarantor revokes or purports to revoke a Guaranty, or any warranty or
representation of a Guarantor set forth in any Guaranty Document to which such
Guarantor is a party or in any certificate delivered to Bank by a Guarantor in
connection with any Guaranty Document shall prove to have been incorrect in any
material respect when made or deemed made, or if any of the circumstances
described in Sections 8.4 through 8.7 occur with respect to any Guarantor.

 

9.             BANK’S RIGHTS AND REMEDIES.

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

 

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other Loan Document;

 

(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank at a place or places designated by Bank which are reasonably
convenient to Bank and Borrower.  Borrower authorizes Bank to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,

 

--------------------------------------------------------------------------------


 

Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

 

(e)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank (Bank agrees to notify
Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application).;

 

(f)            Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Except to the extent that such use, assignment, license or
sublicense is expressly prohibited under a license agreement and would result in
a breach under such agreement for which such agreement would reasonably be
expected to be terminated by such licensor, upon the occurrence of such an Event
of Default and the exercise of its rights under this Section 9.1(f), Bank is
granted a license or other right, solely pursuant to the provisions of this
Section 9.1, to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, solely as necessary in completing production of,
advertising for sale, and selling any Collateral and, and solely in connection
with Bank’s exercise of its rights under this Section 9.1, Borrower’s rights
under all licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g)           Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

 

(h)           Bank may credit bid and purchase at any public sale; and

 

(i)            Any deficiency that exists after disposition of the Collateral as
provided above will be paid promptly by Borrower.

 

9.2          Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral.  The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) and Bank’s obligation to provide Credit Extensions
hereunder is terminated.

 

9.3          Accounts Collection.  At any time after the occurrence and during
the continuance of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account.  After the occurrence and during the continuance of an Event of
Default, Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and promptly deliver such payments to
Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4          Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all

 

--------------------------------------------------------------------------------


 

of the following after reasonable written notice to Borrower:  (a) make payment
of the same or any part thereof; or (b) obtain and maintain insurance policies
of the type discussed in Section 6.6 of this Agreement, and take any action with
respect to such policies as Bank reasonably deems prudent.  Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be due and payable
within 10 Business Days following demand, and, to the extent not paid when due,
shall bear interest at the then applicable rate hereinabove provided, and shall
be secured by the Collateral.  Any payments made by Bank shall not constitute an
agreement by Bank to make similar payments in the future or a waiver by Bank of
any Event of Default under this Agreement.

 

9.5          Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices (including, without limitation, reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder), Bank shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.

 

9.6          Shares.  Borrower recognizes that Bank may be unable to effect a
public sale of any or all the Shares in connection with the exercise of Bank’s
rights and remedies under this Agreement during the continuance of an Event of
Default by reason of certain prohibitions contained in federal securities laws
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Borrower acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  Bank
shall be under no obligation to delay a sale of any of the Shares for the period
of time necessary to permit the issuer thereof to register such securities for
public sale under federal securities laws or under applicable state securities
laws, even if such issuer would agree to do so.

 

9.7          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity.  No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver.  No delay by
Bank shall constitute a waiver, election, or acquiescence by it.  No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.

 

9.8          Demand; Protest.  Except as expressly provided for herein or in any
other Loan Document, Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default
or any other notice (to the maximum extent permitted by applicable law) of any
kind in connection with the Loan Documents or the Collateral.

 

10.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any Loan Document shall be in writing and (except
for financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by telefacsimile to Borrower or to Bank, as the case may
be, at its addresses set forth below:

 

--------------------------------------------------------------------------------


 

If to Borrower:

 

EVOLVING SYSTEMS, INC.

 

 

9777 Pyramid Court, Suite 100

 

 

Englewood, CO 80112

 

 

Attn: Thaddeus Dupper, CEO

 

 

FAX: (303) 802-8562

 

 

 

with a copy to:

 

Attn:  Dan Moorhead, VP of Finance and Administration

 

 

FAX:  (303) 802-8562

 

 

 

If to Bank:

 

EAST WEST BANK

 

 

Technology & Commercial Banking Group

 

 

2350 Mission College Blvd., Suite 988

 

 

Santa Clara, CA 95054

 

 

Attn: Nader Maghsoudnia

 

 

Fax: (408) 588-9688

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

Notices sent by personal delivery or recognized overnight delivery service, or
mailed by first-class, certified or registered mail, shall be deemed to have
been given when received; notices sent by telefacsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day).  Notices delivered through electronic communications to
the extent provided in the next paragraph shall be effective as provided in such
paragraph.

 

Notices and other communications to Bank hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Bank.  Bank may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
each of the Persons sending and receiving particular notices or communications
otherwise agree, (i) notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient by return e-mail (but excluding automated return e-mail,
such as e-mail sent by the “return receipt requested” function) or other written
acknowledgement, provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

11.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the non-exclusive
jurisdiction of the state and Federal courts located in the County of Los
Angeles, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

--------------------------------------------------------------------------------


 

If the jury waiver set forth in Section is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement, the Loan
Documents or any of the transactions contemplated therein shall be settled by
judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Los Angeles County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.

 

12.          GENERAL PROVISIONS.

 

12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Subject to compliance
with Section 12.3 by both Bank and the Transferee (as defined in Section 12.3),
Bank shall have the right without the consent of or notice to Borrower to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder.

 

12.2        Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement and the other
Loan Documents; and (b) all losses or Bank Expenses in any way suffered,
incurred, or paid by Bank as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower under this
Agreement and the other Loan Documents (including without limitation reasonable
attorneys’ fees and expenses), except for losses caused by the gross negligence
or willful misconduct of the Person seeking indemnification.

 

12.3        Tax Related Matters Upon Transfer or Other Similar Transactions By
Bank.  Notwithstanding any other provision of this Agreement or any other Loan
Document, if Bank sells, transfers, assigns, negotiates, or grants
participations in all or any part of, or any interest in, Bank’s obligations,
rights or benefits under any of the Loan Documents (a “Transferred Interest”) to
any Person (a “Transferee”), then:

 

(a)           if Borrower is required by applicable law to deduct or withhold
any amounts for or in respect of tax with respect to any Transferred Interest (a
“Tax Deduction”) that Borrower would not have otherwise been required to deduct
or withhold if Bank had not sold, transferred, assigned, negotiated or granted
participation in such Transferred Interest,

 

(i)    Borrower shall be permitted under the Loan Documents to deduct or
withhold any such amounts, and

 

(ii)   Borrower shall not be required to pay, and neither Bank nor any
Transferee shall be entitled to receive, any amount under the Loan Documents
with respect to such Transferred Interest that is greater than (A) the amount
that Borrower would have been required to pay to Bank with respect to such
Transferred Interest if Bank had not sold, transferred, assigned, negotiated or
granted a participation in such Transferred Interest, less (B) any Tax Deduction
with respect to such Transferred Interest, less (C) any penalties, interest and
reasonable expenses arising from such Tax Deduction or with respect thereto;

 

(b)           each Transferee shall timely deliver documentation prescribed by
applicable law or reasonably requested by Borrower as will enable Borrower to
determine whether or not withholding, backup withholding or information
reporting requirements would apply in respect of payments required under the
Loan Documents with respect to the relevant Transferred Interest;

 

(c)           each Transferee and, if applicable, Bank, shall complete all
required procedural formalities and shall deliver to Borrower (in such number of
copies as is required under applicable law or as shall be reasonably requested
by Borrower) on or prior to the date on which such Transferee acquires a
Transferred Interest (and promptly from time to time thereafter upon the
reasonable request of Borrower or upon the obsolescence, expiration or
invalidity of any form or document previously delivered by such Transferee or,
if applicable, Bank) all

 

--------------------------------------------------------------------------------


 

duly completed forms and other documentation, if any, required to enable
Borrower to make all payments required under the Loan Documents with respect to
such Transferred Interest without deduction or withholding for or in respect of
taxes, or, in the case of a Transferred Interest in respect of which payments
under the Loan Documents are not eligible for a complete exemption, at a reduced
rate of deduction or withholding in respect of taxes;

 

(d)           with respect to any Transferred Interest, Bank and the relevant
Transferee shall indemnify Borrower, within 20 days after written demand
therefor, for all amounts for or in respect of taxes paid or incurred by
Borrower with respect to such Transferred Interest and the full amount of any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, excluding any amounts to the extent such amounts previously reduced,
under Section 12.3(a)(ii)(B) or (C), the amount paid by Borrower under the Loan
Documents with respect to such Transferred Interest; and

 

(e)           any failure by Borrower to comply with any obligation under
Section 6.5 (Taxes) with respect to any Transferred Interest as a result of this
Section 12.3 shall not constitute an Event of Default by Borrower under this
Agreement.

 

12.4        United States Person Status.  Bank represents and warrants that it
is a “United States person” within the meaning of Section 7701(a)(30) of the IRC
and that it is lending under this Agreement through a lending office located in
the United States.

 

12.5        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.6        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.7        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

12.8        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

12.9        Survival.  All covenants, representations and warranties made in
this Agreement shall survive the execution and delivery of the Loan Documents
and the making and funding of the Term Advance so long as any Obligations remain
outstanding (other than contingent indemnity obligations for which no claim has
been made).  The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 and
the confidentiality provisions of Section 12.10 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought have run.

 

12.10      Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
or the other Loan Documents except that disclosure of such information may be
made (i) to the subsidiaries or affiliates of Bank in connection with their
present or prospective business relations with Borrower (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential in accordance with this Section 12.10), (ii) to prospective
transferees or purchasers of any interest in the Loans, provided that they have
(x) entered into a comparable confidentiality agreement in favor of Borrower to
which Borrower is a party or pursuant to which Borrower and its Subsidiaries are
third party

 

--------------------------------------------------------------------------------


 

beneficiaries and (y) delivered a copy of such confidentiality agreement to
Borrower, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank by a regulatory authority or
examiner regulating or having jurisdiction over Bank and requiring or requesting
such disclosure and (v) as Bank may determine in connection with the enforcement
of any remedies hereunder at any time during the existence of an Event of
Default.  Confidential information hereunder shall not include information that
either:  (a) is in the public domain or in the knowledge or possession of Bank
when disclosed to Bank with no confidentiality obligations to a third party, or
becomes part of the public domain after disclosure to Bank through no fault of
Bank; or (b) is disclosed to Bank by a third party on a non-confidential basis
other than as a result of this Section 12.10, provided Bank does not have actual
knowledge that such third party is prohibited from disclosing such information. 
Should Bank be required to disclose any such information by virtue of a subpoena
or similar process by any court, tribunal, or agency pursuant to items (iii),
(iv) or (v) above, then Bank shall use commercially reasonable efforts to
promptly notify Borrower thereof so as to allow Borrower, at its sole cost and
expense, to seek a protective order or to take any other appropriate action to
protect its rights.

 

12.11      Patriot Act.  To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account.  WHAT THIS MEANS FOR YOU:  when you open an account, we will ask
your name, address, date of birth, and other information that will allow us to
identify you.  We may also ask to see your driver’s license or other identifying
documents.

 

12.12      No Consequential Damages.   No party to this Agreement or any other
Loan Document, nor any agent or attorney of such party or Bank, shall be liable
to any other party to this Agreement or any other Person on any theory of
liability for any special, indirect, consequential or punitive damages.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

By:

/s/ DAN MOORHEAD

 

 

Dan Moorhead

 

 

 

 

Title: Vice President, Finance and Administration

 

 

 

 

 

EAST WEST BANK

 

 

 

By:

/s/ NADER MAGHSOUDNIA

 

 

 

 

Name:

Nader Maghsoudnia

 

 

 

 

Title:

Senior Relationship Manager

 

--------------------------------------------------------------------------------


 

Appendix 1

 

INVESTMENT POLICY

 

as amended August 24, 2011

 

OBJECTIVES

 

The company’s primary objectives when investing excess cash:

 

Maintain liquidity

 

Manage principal risk

 

High level of current income

 

The Company’s Chief Financial Officer will review the Company’s cash flow
requirements and determine the amount of daily liquidity required for working
capital. Funds not required for working capital will be invested in a managed
portfolio within the guidelines set forth below.

 

INVESTMENT GUIDELINES

 

1.              Approved Instruments

 

The funds will be invested in the following permitted securities:

 

Fixed income instruments denominated and payable in U.S. dollars

 

Corporate bonds

 

Money market instruments; commercial paper, and certificates of deposit

 

Obligations of the U.S. government and its agencies, states and municipalities

 

Asset-backed debt securities

 

Senior notes

 

2.              Credit Quality

 

Acceptable credit ratings (Standard and Poor’s Corporation or Moody’s Investor
Services).

 

Investments must be a B- rated or higher at time of purchase.

 

Securities which are downgraded by the above rating services may be held with
approval of the Chief Financial Officer. A notification of the downgrade and
recommended action should be sent to the Chief Financial Officer within 2 days
of the downgrade event.

 

--------------------------------------------------------------------------------


 

3.              Diversification

 

Securities of a single issuer valued at cost at the time of purchase, should not
exceed $1 million.

 

Securities issued by the U.S. Treasury and U.S. Government Agencies and FDIC
insured investments are specifically exempt from these restrictions.

 

In addition, the planned investment in Primus Telecommunications 10% Senior
Secured Notes is exempt from this restriction.  Effective August 24, 2011, as
approved by the Board of Directors, the maximum investment in Primus was
increased to a maximum of $17 million from $12 million. The additional $5
million is permitted to the extent the purchase is made at no more than two
(2) points below par.

 

4.              Marketability/Liquidity

 

Issue size should normally be greater than $100 million for corporate bonds and
senior debt, although exceptions are permissible with prior approval of the
Chief Financial Officer.

 

With the exception of Primus, no single position in any issue will equal more
than 5% of that issue.

 

5.              Maturity/Portfolio Duration

 

The final maturity of each security within the portfolio is not a specific
criteria as long as the security is liquid.

 

6.              Responsibility

 

The Chief Financial Officer will be responsible for authorizing the opening and
establishment of banking and investment accounts and authorizing individuals to
transact business on behalf of the Company.

 

The Investment Committee will be responsible for approving the corporate
investment policy, periodic review of the policy as well as changes to the
policy and guidelines, which changes shall be approved by the Board of
Directors.

 

--------------------------------------------------------------------------------


 

Appendix 2

 

Locations of Inventory and Equipment

 

Office Locations

 

Evolving Systems, Inc.

9777 Pyramid Court, Suite 100

Englewood, CO 80112

USA

 

Evolving Systems Limited

One Angel Square

Torrens Street

London EC1V 1PL

UK

 

Evolving Systems Limited

Riverside Buildings

108 Walcot Street

Bath BA1 5BG

UK

 

Evolving Systems Deutschland GmbH

Carl-Zeiss-Ring 14

85737 Ismaning

Munich

Germany

 

Evolving Systems Networks India Private Ltd.

Gurudas Heritage, 3rd floor

#59/2, 100 Feet Ring Road

Banashankari II Stage

Bangalore — 560 070

India

 

Evolving Systems Limited

P-3-15, Plaza Damas

60, Jalan Sri Hartamas 1,

Sri Hartamas

50480 Kuala Lumpur

Malaysia

 

--------------------------------------------------------------------------------


 

DEBTOR:

EVOLVING SYSTEMS, INC.

SECURED PARTY:

EAST WEST BANK

 

EXHIBIT A

 

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), commercial tort
claims, deposit accounts, documents (including negotiable documents), equipment
(including all accessions and additions thereto), general intangibles (including
payment intangibles and software), goods (including fixtures), instruments
(including promissory notes), inventory (including all goods held for sale or
lease or to be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; and

 

(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time (the “Code”).

 

Notwithstanding the foregoing, the “Collateral” does not include (i) any
property that constitutes the capital stock of a controlled foreign corporation
(as defined in the Internal Revenue Code of 1986, as amended, and the
regulations thereunder) in excess of 65% of the voting power of all classes of
capital stock of such controlled foreign corporations entitled to vote; or
(ii) any Intellectual Property, provided, however, that the Collateral shall
include all accounts and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the foregoing (the “Rights to Payment”).  Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the Closing Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

Notwithstanding the foregoing, the “Collateral” does not include any lease under
which Debtor is a lessee, license under which Debtor is a licensee, other
contract right, property right or agreement to which Debtor is a party, any
securities or other investment property owned by Debtor that is subject to
contractual prohibitions against or limitations on the transfer or pledging of
such securities or property, or any equipment owned by Debtor that is subject to
a purchase money Lien or capitalized lease obligation if the contract or other
agreement in which such Lien is granted (or in the documentation for such
capitalized lease obligation) validly prohibits the creation of any other Lien
on such equipment, or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of Debtor therein or (ii) in a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property
rights, agreement or documentation (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
however, in each such case, consent has not been obtained despite Debtor’s
commercially reasonable efforts to obtain it; and provided further, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation, unenforceability, other restriction or
assignment shall be remedied and, to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property right or
agreement that does not result in any of the consequences specified in (i) or
(ii) including, without limitation, any proceeds of such lease, license,
contract, property rights, agreement, securities, other investment property, or
equipment.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADVANCE REQUEST FORM

 

TO: East West Bank

DATE:

TIME:

FAX #: (408) 588-9688

 

 

 

 

 

 

 

 

FROM:

EVOLVING SYSTEMS, INC.

 

TELEPHONE REQUEST (For Bank Use Only):

 

 

 

 

 

 

 

 

 

Authorized Signer’s Name

 

The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.

 

 

 

 

 

Authorized Signature (Borrower)

 

 

 

 

 

Authorized Request & Phone #

PHONE #:

 

 

 

 

 

 

Received by (Bank) & Phone #

FROM ACCOUNT#:

 

 

 

(please include Note number, if applicable)

 

 

TO ACCOUNT #:

 

Authorized Signature (Bank)

(please include Note number, if applicable)

 

 

 

 

 

 

 

 

 

 

 

REQUESTED TRANSACTION TYPE

REQUESTED DOLLAR AMOUNT

For Bank Use Only

 

 

 

PRINCIPAL INCREASE* (ADVANCE)

$

Date Rec’d:

PRINCIPAL PAYMENT (ONLY)

$

Time:

 

 

Comp. Status:

YES    NO

OTHER INSTRUCTIONS:

Status Date:

 

 

 

Time:

 

 

 

Approval:

 

 

 

 

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for an advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrower has paid for and
owns the equipment financed by the Bank; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.

 

--------------------------------------------------------------------------------

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE?  (PLEASE CIRCLE
ONE)          YES       NO

 

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS

Fed Reference Number

Bank Transfer Number

 

 

 

The items marked with an asterisk (*) are required to be completed.

 

 

*Beneficiary Name

 

*Beneficiary Account Number

 

*Beneficiary Address

 

Currency Type

US DOLLARS ONLY

*ABA Routing Number (9 Digits)

 

*Receiving Institution Name

 

*Receiving Institution Address

 

*Wire Account

$

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

REVOLVING FACILITY NOTE

 

$5,000,000.00

October 22, 2012

 

Santa Clara, California

 

FOR VALUE RECEIVED, the undersigned, EVOLVING SYSTEMS, INC. (the “Borrower”),
HEREBY PROMISES TO PAY to the order of East West Bank (the “Bank”) at its
Principal Office located at 2350 Mission College Blvd., Suite 988, Santa Clara,
CA  95054, or at such other place as Bank may from time to time designate in
writing, in lawful money of the United States and in immediately available
funds, the principal amount of  FIVE MILLION DOLLARS ($5,000,000.00) or so much
of the Advances (as defined in the Loan Agreement (defined below)) as may be
advanced from time to time, together with interest from the date of disbursement
computed on the principal balances hereof from time to time outstanding as set
forth in the Loan and Security Agreement dated the date hereof by and between
Bank and Borrower, and as amended from time to time (the “Loan Agreement”).  The
Loan Agreement is incorporated herein by this reference in its entirety. 
Capitalized terms used but not otherwise defined herein are used in this
Revolving Facility Note as defined in the Loan Agreement.

 

This Revolving Facility Note is entitled to the benefits of the Loan Agreement. 
The Loan Agreement, among other things, contains provisions for acceleration of
the maturity of this Revolving Facility Note upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity of this Revolving Facility Note upon the terms and conditions
specified in the Loan Agreement.  This Revolving Facility Note is also secured
by the Collateral described in the Loan Agreement, and reference to the Loan
Agreement is hereby made for a description of the rights of Borrower and Bank in
respect to such Collateral.

 

Borrower further promises to pay interest on the unpaid principal amount hereof
outstanding from time to time from the date hereof until payment in full hereof
at the rate (or rates) from time to time applicable to the Advances as
determined in accordance with the Loan Agreement.  Interest shall be calculated
on the basis of a three hundred sixty (360)-day year for the actual days
elapsed.

 

Borrower waives demand, presentment and protest, and notice of demand,
presentment, protest and nonpayment.  Except as otherwise provided in the Loan
Agreement or other Loan Documents, Borrower waives all rights to notice and
hearing of any kind upon the occurrence of an Event of Default prior to the
exercise by Bank of its rights to repossess the Collateral without judicial
process or to replevy, attach or levy upon the Collateral without notice or
hearing.

 

If this Revolving Facility Note is not paid when due, whether at its specified
or accelerated maturity date, Borrower promises to pay all costs of collection
and enforcement of this Revolving Facility Note, including, but not limited to,
reasonable attorneys’ fees and costs, incurred by Bank hereof on account of such
collection or enforcement, whether or not suit is filed hereon.

 

This Revolving Facility Note shall be governed and construed in accordance with
the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Facility Note as of the date and year first above written.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ DAN MOORHEAD

 

 

 

 

Title:

VICE PRESIDENT FINANCE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:

EAST WEST BANK

 

 

FROM:

EVOLVING SYSTEMS, INC.

 

The undersigned authorized officer of EVOLVING SYSTEMS, INC. (“Borrower”) hereby
certifies, solely in his or her capacity as an authorized officer of Borrower,
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
compliance for the period ending                                with all
covenants except as noted below, (ii) no default or Event of Default exists as
of the date hereof[, except as set forth in Schedule [    ] attached hereto],
and (iii) all representations and warranties of Borrower stated in the Agreement
are true and correct in all material respects as of the date hereof except
[(x) as set forth in Schedule [    ] attached hereto and (y)] to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date.  Attached herewith are the [audited/unaudited] financial statements
required pursuant to Section 6.3[(a)][(b)] of the Agreement.  Such financial
statements fairly present in all material respects the consolidated financial
position and results of operations of Borrower (or such Subsidiary) and its
consolidated Subsidiaries as of the dates and for the relevant periods indicated
(subject in the case of unaudited financial statements, to year end adjustments
and matters that would be disclosed in financial statement notes). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

 

N/A

 

Annual financial statements (CPA Audited)

 

FYE within 180 days

 

Yes

 

No

 

N/A

 

A/R & A/P Agings & Deferred Revenue Schedule

 

Monthly within 30 days

 

Yes

 

No

 

N/A

 

10K and 10Q

 

(as applicable)

 

Yes

 

No

 

N/A

 

Operating Budget

 

30 days prior to beginning of fiscal year

 

Yes

 

No

 

N/A

 

IP Report

 

Upon Bank’s request within 10 days

 

Yes

 

No

 

N/A

 

Deposit balances with Bank

 

$

 

 

 

 

 

 

 

 

Deposit balances outside Bank

 

$

 

 

 

 

 

 

 

 

5% Licenses Report

 

Monthly

 

Yes

 

No

 

N/A

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Cash (at all times) at Bank

 

$

3,000,000

 

$

 

 

Yes

 

No

 

N/A

 

Minimum Net Income

 

$

500,000

 

$

 

 

Yes

 

No

 

N/A

 

Minimum Current Ratio (monthly)

 

1.25: 1.00

 

:1.00

 

Yes

 

No

 

N/A

 

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

 

AUTHORIZED SIGNER

 

 

Date:

 

TITLE

 

 

 

 

 

Compliance Status

Yes

No

DATE

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SHARES

 

Name of Entity

 

Class or Series
of Units

 

Number of
Units

 

Percentage of
Ownership

 

Certificate
Representing
Such Units

Evolving Systems Holdings, Ltd.

 

Ordinary

 

100 shares

 

100% (only 65% pledged pursuant to this Agreement)

 

4 (1 share)*
7 (65 shares)
6 (34 shares)*

 

 

 

 

 

 

 

 

 

Evolving Systems Networks India PVT Ltd.

 

Equity Shares

 

370,184 shares

 

100% (only 65% pledged pursuant to this Agreement)

 

001 (9,998 shares),
002 (1 share)**,
003 (1 share)**,
004 (90,000 shares)
and 006 (270,184 shares)***

 

--------------------------------------------------------------------------------

* Certificate Numbers 4 and 6 will be retained by Borrower and certificate
number 7 will be delivered to Bank.

 

** Certificate numbers 002 and 003 are held by Vishal Kayship, a director of
Evolving Systems Networks India PVT Ltd, as the nominee of Evolving
Systems, Inc.

 

*** Only 65% of the outstanding shares of Evolving Systems Networks India
PVT, Ltd. are pledged to Bank pursuant to this Agreement.  Notwithstanding the
fact that certificate no. 006 represents more than 65% of the outstanding shares
of Evolving Systems Networks India PVT, Ltd., Bank’s security interest and Lien
shall extend only to 65% of such outstanding shares.

 

--------------------------------------------------------------------------------